Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/20/2022 has been entered.
 
Response to Amendment
Amendments to the claims, filed on 05/20/2022, are accepted and do not introduce matter. 
Claims 1-2 and 4-12 are pending; claims 3 and 13-18 are cancelled. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 2, 6, 7 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 discloses: “wherein the straight line extends through the nozzle body”. However, independent claim 1 discloses “at least two nozzle bodies”. Therefore, it is unclear which of the at least two nozzle bodies claim 2 is referring to. 
Claim 6 recites the limitation "the distance" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 discloses “two nozzle bodies”. It is unclear if this is refereeing to the nozzle bodies of independent claim 1 or if they are two new nozzle bodies altogether. This ambiguity renders the claim indefinite. 
Claim 6 discloses: “wherein the distance between two nozzle bodies measured along the straight line is less than the thickness of the nozzle bodies measured along the straight line.” It is unclear which of the nozzles this is referring to. Independent claim 1 discloses at least two nozzles fastened to one of the contact surface of the three contact surfaces. In the case a nozzle is placed on the left most surface an another is placed in the right most surface, the distance between the left most nozzle body, and the right most nozzle body is not less than the thickness of the middle nozzle body. Appropriate clarification is required. 
Claim 7 is indefinite for depending on claim 6. 
Claim 10 discloses “wherein the distance between mutually facing ends of two spray slits”. It is unclear if these spray slits are the same as the “spray slit” of claim 1 or if they are another set of slits altogether. This renders the claim indefinite. 
Claim 10 discloses “… seen along the straight line, is less than the distance between the ends of a spray slit.” It is unclear which spray slit this is referring to, or if this limitation refers to any spray slit. This renders the claim indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, 11 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Humpal et al (U.S. 2013/0284827).
Regarding Claim 1, Humpal teaches a spray applicator (10) comprising: 
a carrier body (defined by cartridge 50) comprising at least three contact surfaces (shown below), the at least three contact surfaces comprising a first contact surface, a second contact surface, and a third contact surface (shown below), the second contact surface being inclined with respect to the first contact surface by an angle α (the second surface is at an angle with respect to the first surface, as seen in Fig 2), the third contact surface being inclined with respect to the first contact surface by an angle 2α (the third contact surface is inclined at an angle with respect to the first contact surface that is twice the angle between the second and first surface, as seen in Fig 2); 
at least two nozzle bodies (nozzles 60, 75 and 90, seen in Fig 2), wherein each nozzle body is fastened on one of the contact surfaces (each nozzle is connected to each surface) and has a spray slit (70, 85 and 100) for producing a spray jet fanned out (fan spray produced due to the shape of the spray slits, as seen in Fig 1) transversely to a center plane (planes defined along a path that is transverse to each of the spray jets, planes shown below), the center planes cross one another along a straight line (shown below), the straight line extends outside the carrier body (the straight line as interpreted by Examiner, in the annotated figure below, extends outside the carrier body 50), and the contact surfaces face the straight line and are offset with respect to one another in the direction of the straight line (the contact surfaces face the straight line in a way that is offset from one another, as seen in the annotated figure below); and 
at least two independent material feed channels (channels 35, 40 and 45) each having a through-bore (as seen in Fig 2), each of the material feed channels configured to independently supply the spray slit of one of the nozzle bodies (each channel has an independent bore that feeds fluid to each nozzle independently) and extending through the carrier body and the contact surface of the nozzle body via the through-bore (each of the bores extend through the carrier body 50 and each leads to the contact surfaces, as seen in Fig 2).  
Regarding Claim 2, as best understood, Humpal teaches the spray applicator of claim 1, wherein the straight line extends through the nozzle body (as seen below, the straight line extends through each nozzle bodies 60, 75 and 90).  
Regarding Claim 4, Humpal teaches the spray applicator of claim 1, wherein the nozzle bodies are structurally identical to one another (as seen in Fig 1).   
Regarding Claim 11, Humpal teaches the spray applicator of claim 1, wherein, seen along the straight line, the spray jets of the first and second nozzle bodies are adjacent to one another (as seen in Fig 2, along the straight line the nozzle bodies are closed to one another, i.e. adjacent).  
Regarding Claim 12, Humpal teaches the spray applicator of claim 11, wherein the spray jet of a third nozzle body overlaps with the spray jets of the first and second nozzle bodies (when observed in a front-to-back direction, i.e. from front slot 32 to back slot 32, see Fig 1, all three jets overlap each other).

    PNG
    media_image1.png
    416
    679
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    454
    597
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Humpal et al (U.S. 2013/0284827).
Regarding Claim 5, Humpal teaches the spray applicator of claim 1. However, the embodiment of Fig 2 does not teach wherein the spray jets are fanned out in jet planes parallel to one another. 
Nonetheless, Humpal teaches an embodiment (510, seen in Figs 14-15), in which all of the nozzle bodies produce fanned out jets that are parallel with one another (as seen in Fig 14). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try (see KSR MPEP 2141 III) different configurations of how the nozzle spray patterns are laid out in order to meet any desired dispensing characteristic, based on type of fluid being used and the characteristics of the target container. Humpal further states in Par 0056 that alternate embodiments of their invention have the same advantages as the main embodiment. Therefore, one of ordinary skill in the art could modify the embodiment of Fig 2 to include the features of the embodiment of Fig 14 such that the spray fans are parallel to one another.  
Regarding Claim 6, as best understood, Humpal teaches the spray applicator of claim 1, wherein the distance between two nozzle bodies measured along the straight line is less than the thickness of the nozzle bodies measured along the straight line (as seen in Fig 2, the distance between the nozzle bodies 60, 75 and 90 is less than the thickness of each of the nozzle bodies).  
Alternatively, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Humpal such that the distance between two nozzle bodies is less than the thickness of the nozzle body measured in a straight line because such a modification would have been considered a mere design consideration which fails to patentably distinguish over Humpal; since Applicant has not disclosed that having this relation solves any stated problem or is for any particular purpose. Moreover, changes in relative nozzle distance affect the characteristics of the spray pattern dispensed by the device, i.e. these distances are a result-effective variable. Therefore, it would be obvious to try (see KSR MPEP 2141 III) different distances to meet any desired spraying characteristics, based on type of fluid being used and the of the target intended to be sprayed.
Regarding Claim 7, Humpal teaches the spray applicator of claim 6, wherein the length of the contact surfaces measured transversely to the straight line is greater than the thickness of the nozzle bodies measured along the straight line (as seen in Fig 2, the individual length of each of the surfaces is greater than the thickness of each of the nozzle bodies measured along the straight line seen in the annotated figure below; in other words, the contact surfaces are wider than the nozzle bodies, as seen in Fig 2).  

Claim 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Humpal et al (U.S. 2013/0284827) in view of Wagener et al (U.S. 3,885,741)
Regarding Claims 8 and 9, Humpal teaches the spray applicator of claim 1. However, Humpal does not teach the spray applicator wherein at least one of the nozzle bodies has a shaft extending transversely to its contact surface and feet protruding from one end of the shaft transversely to the straight line and lying against the contact surface; and wherein the feet have in each case a screw hole, which corresponds to a threaded bore of the carrier body.
Wagener teaches an array of nozzle bodies (11, 12 and 13) wherein at least one of the nozzle bodies has a shaft (shown below) extending transversely to its contact surface (shown below) and feet (show below) protruding from one end of the shaft transversely and lying against the contact surface (as seen below, the feet extend transversely from the shaft and are placed against the contact surface); and wherein the feet have in each case a screw hole (holes that correspond to screws 35, as seen in Fig 11), which corresponds to a threaded bore of a carrier body (the screw holes correspond to a bore in carrier body 30, as seen in Fig 11).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Humpal to incorporate the teachings of Wagener to provide the nozzle bodies with feet with corresponding screwing means in order to facilitate removal of the nozzle bodies. This would be beneficial in case the user needs to change the nozzle fora different one or if the nozzles need to be maintained or cleaned.

    PNG
    media_image3.png
    435
    636
    media_image3.png
    Greyscale

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Humpal et al (U.S. 2013/0284827) in view of Van Ouwerkerk (U.S. 5,462,230).
Regarding Claim 10, as best understood, Humpal teaches the spray applicator of claim 1. However, Humpal does not teach wherein the distance between mutually facing ends of two spray slits, seen along the straight line, is less than the distance between the ends of a spray slit.  
Van Ouwerkerk teaches an outflow nozzle that has three nozzle bodies, each having a spray slit, as seen in Figs 1-3, wherein the distance between mutually facing ends of two spray slits, seen along a straight line, is less than the distance between the ends of a spray slit (as seen in Figs 2-3, the distance between two slits along a straight line is less than the length of the slit, i.e. the slits are longer than the distance between each of the slits).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Humpal to incorporate the teachings of Van Ouwerkerk to provide the spray slits closer to each other in order to have a more focused spray pattern, which would make spraying more accurate. Moreover, changes in slit shape and configuration affect the characteristics of the spray dispensed by the device, i.e. slit configuration is a result-effective variable; therefore, it would be obvious to try (see KSR MPEP 2141 III) different slit configurations to meet any desired dispensing characteristic, based on type of fluid being used and the desired end result of the spray.

Response to Arguments
Applicant’s arguments with respect to claims 1-2 and 4-12 have been considered but are moot because the arguments do not apply in view of new grounds of rejection. Applicant's amendments filed on 05/20/2022 have resulted in the new grounds of rejection found above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C BARRERA whose telephone number is (571)272-6284.  The examiner can normally be reached on M-F Generally 10am-4pm and 6-8pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR O. HALL can be reached on 571-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUAN C BARRERA/
Examiner, Art Unit 3752

/TUONGMINH N PHAM/             Primary Examiner, Art Unit 3752